


110 HR 1293 IH: Access to Medicare Imaging Act of

U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1293
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2007
			Mrs. McCarthy of New
			 York (for herself, Mr.
			 Pitts, Mr. Gene Green of
			 Texas, Mr. Brady of
			 Pennsylvania, Mrs. Capps,
			 Mr. Clay, Mr. Davis of Kentucky,
			 Mr. English of Pennsylvania,
			 Ms. Eshoo,
			 Mr. Al Green of Texas,
			 Mr. Brady of Texas,
			 Mr. Gordon of Tennessee,
			 Mr. Hall of Texas,
			 Mr. Hayes,
			 Mr. Hinchey,
			 Ms. Jackson-Lee of Texas,
			 Mr. Sam Johnson of Texas,
			 Mr. LoBiondo,
			 Mr. McNulty,
			 Mrs. Maloney of New York,
			 Mr. Marshall,
			 Mr. Michaud,
			 Mr. Moran of Virginia,
			 Mr. Tim Murphy of Pennsylvania,
			 Mr. Ortiz,
			 Mr. Paul, Mrs. Blackburn, Mr.
			 Price of Georgia, Mr.
			 Ramstad, Mr. Reyes,
			 Mr. Reynolds,
			 Mr. Sessions,
			 Mr. Shays,
			 Mr. Shimkus,
			 Mr. Souder,
			 Mr. Yarmuth,
			 Mr. Kirk, Mr. Rothman, and Mr.
			 Becerra) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for a 2-year moratorium on certain Medicare physician payment
		  reductions for advanced diagnostic imaging services.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Medicare Imaging Act of
			 2007.
		2.Reduction in
			 physician fee schedule to OPD payment amount limited to advanced diagnostic
			 imaging services
			(a)In
			 generalSection 1848(b)(4) of the Social Security Act (42 U.S.C.
			 1395w–4(b)(4)) is amended—
				(1)in the heading, by
			 striking imaging
			 services, and inserting advanced diagnostic imaging
			 services.
				(2)in subparagraph
			 (A), by striking imaging services and inserting advanced
			 diagnostic imaging services; and
				(3)by amending
			 subparagraph (B) to read as follows:
					
						(B)Advanced
				diagnostic imaging services definedFor purposes of subparagraph (A), advanced
				diagnostic imaging services described in this subparagraph shall be defined by
				the Secretary and shall include only diagnostic magnetic resonance imaging
				(MRI), computed tomography (CT), positron emission tomography (PET), and
				nuclear cardiology
				procedures.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to payment
			 for items and services furnished on or after the date of the enactment of this
			 Act.
			3.2-year moratorium
			 on certain medicare physician payment reductions for advanced diagnostic
			 imaging services
			(a)MoratoriumNo
			 payment adjustment shall be made under subsections (b)(4)(A) or
			 (c)(2)(B)(v)(II) of section 1848 of the Social Security Act (42 U.S.C. 1395w–4)
			 during the 2-year period beginning on the date of the enactment of this
			 Act.
			(b)GAO study on
			 patient access to advanced diagnostic imaging services
				(1)In
			 generalThe Comptroller General of the United States shall
			 conduct a comprehensive study on patient access and service issues relating to
			 the availability and quality of advanced diagnostic imaging services in
			 physician offices and freestanding clinics that would have resulted (but for
			 subsection (a)) from payment changes made by the amendments made by section
			 5102(b) of the Deficit Reduction Act of 2005.
				(2)DetailsSuch
			 study also shall examine—
					(A)review application
			 to multiple procedure reductions and additional reductions associated with
			 changes in physician practice expense, with particular attention to rural and
			 medically underserved areas; and
					(B)the
			 appropriateness of using the hospital outpatient department prospective payment
			 system methodology to set reimbursement under the Medicare program for all
			 advanced diagnostic imaging services, regardless of site of service.
					(3)ReportNot
			 later than July 31, 2009, the Comptroller General shall submit to each House of
			 Congress and the Secretary of Health and Human Services a report on the study
			 under this subsection and shall include in the report such recommendations
			 regarding extending the moratorium imposed under subsection (a) or such other
			 changes in Medicare reimbursement for advanced diagnostic imaging services as
			 the Comptroller General deems appropriate.
				
